                           UNITEDSTATESBANKRUPTCYCOURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


INRE:
                                                      Case No19-21433-RBR
         Wayne Culbertson                             Chapter 13

                Debtors.       I

       MOTION BY 21 ST MORTGAGE CORPORATION FOR RELIEF FROM
            STAY AND FOR PROSPECTIVE RELIEF FROM STAY


         21 ST MORTGAGE CORPORATION ("Creditor"), by and through its undersigned

attorney, moves the Court to grant it Relief from the Automatic Stay for cause and for

prospective relief from stay pursuant to Sections 105, 362(d)(l) and 362(d)(4)(B) of the

Bankruptcy Code, and as grounds therefore would show:

         1.     The Debtors filed a Petition under Chapter 13 of the Bankruptcy Code on

August 26, 2019. And this Court has jurisdiction pursuant to 11 U.S.C. Sections 101 et

seq. and 28 U.S.C. Section 157(a). Robin R. Weiner is the Trustee in this Case.

         2.     Creditor owns and holds an Adjustable Rate Note and a Mortgage ("Note

and Mortgage") granting it a security interest in the property owned by the Debtors. A

copy of the Note and Mortgage are attached hereto as Exhibit "A" and Exhibit "B" and is

incorporated herein by reference.

         3.     Funds were advanced in connection with the aforementioned contracts as

purchase money for the following property LOT TWO (2) LESS THE EAST 65 FEET

THEREOF AND THE EAST 45 FEET OF LOT THREE (3), BLOCK R OF



02594908. v I
CORAL RIDGE COUNTRY CLUB SUBDIVISION, ACCORDING TO THE

PLAT THEREOF, AS RECORDED IN PLAT BOOK 36, PAGE 30, OF THE

PUBLIC RECORDS OF BROWARD COUNTY, FLORIDA and more commonly

known as 2500 NE 36TH Street, Fort Lauderdale, FL 33308, and located in Broward

County, Florida.

        4.    The amount of the debt secured by the lien is $1,020,442.95. Creditor lacks

adequate protection for its interest in the property.

        5.    The loan is currently due for the November l, 2009 payment and all

subsequent payments.

        6.    The property has been surrendered to Creditor, or the Debtors have

indicated an intention to surrender the property to Creditor. Creditor's Affidavit as

to Surrendered Property is attached hereto as Exhibit C.

        7.    Movant requests a waiver of the fourteen (14) days stay under Rule

400l(a)(3) of the Order Granting Relief so that Movant may pursue in rem remedies

without further delay.

        8.    Creditor has retained the undersigned to represent it in this cause and has

agreed to pay a reasonable fee for such representation, for which Defendants are

responsible pursuant to the terms of the Note and Mortgage.

        9.    The time required for a hearing on this Motion is ten (10) minutes.

        WHEREFORE, Creditor, 218' Mortgage Corporation, respectfully requests this

Court to enter an Order which modifies the Automatic Stay and permits Creditor

foreclose its interest in a dispose of the property, furnish notices to Debtor regarding the

                                               2
02594908.vl
sale and proceeds of sale, pursuant to the terms of the Note and mortgage and state law,

and for any and such other relief as this courts deems just and equitable, including

prospective relief from stay, a certified copy of which may be recorded.


                                         DEAN, MEAD, EGERTON, BLOODWORTH,
                                         CAPOUA      &BOZARTH,P.A.
                                         Attorneys r reditor


                                         By:_---V--'-''---------
SEND MAIL TO:                             Leslie S. White, for the firm
Dean, Mead, Egerton, Bloodworth,          Florida Bar No. 521078
Capouano & Bozarth, P.A.                  Telephone 407-841-1200
Attn: Leslie S. White                     Facsimile 407-423-1831
Post Office Box 2346                      primary email: lwhite@deanmead.com
Orlando, FL 32802-2346                    secondary email: bransom@deanmead.com




                                            3
02594908.vl
